Citation Nr: 0602337	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  99-08 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for disability of the 
lower extremities, to include the ankles and feet, 
characterized as coldness in the extremities and claimed as 
due to mustard gas exposure.  

2.  Entitlement to an increased initial disability evaluation 
for service-connected glaucoma, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased (compensable) initial 
disability evaluation and an evaluation higher than 10 
percent as of April 12, 2001 for service-connected 
Schamberg's disease with seborrheic keratosis.  


WITNESS AT HEARING ON APPEAL

Veteran and a representative from his Congresswoman's office


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served in active service from March 1944 to May 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of a 1998 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Appeal was perfected to the three issues 
listed above and an increased rating for interstitial lung 
disease.  In October 2004, the Board issued a decision 
concerning the claim for an increased rating for the lung 
disability and remanded the above three issues for further 
evidentiary development, which has been completed.  Thus, the 
issues listed on the title page of this decision are the sole 
remaining issues for Board adjudication at this time.

In March 2004, the veteran and a representative from his 
Congresswoman's office testified before the undersigned 
Veterans Law Judge of the Board, sitting in New York, New 
York.  The hearing transcript and the veteran's corrections 
to the transcript are of record.  In August 2004, the Board 
granted the veteran's motion to advance his appeal on the 
Board's docket.  


FINDINGS OF FACT

1.  The medical evidence of record does not show an 
etiological link between current complaints of coldness in 
the legs, feet, and ankles, diagnosed as peripheral vascular 
disease and neuropathy, to active service, including mustard 
gas exposure in service, which has been verified.  

2.  Glaucoma is manifested by visual acuity measurements, 
bilaterally, that would not support a schedular rating higher 
than 10 percent.  


3.  Schamberg's disease with seborrheic keratosis is 
manifested by intermittent, but not constant or nearly 
constant, flare-ups that require treatment as needed with 
topical ointments, but systemic therapy is not shown; less 
than 5 percent of the total surface area of the skin is 
affected, and there is no more than mildly disfiguring 
pigmented scarring.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for disability of the 
lower extremities, to include the feet and ankles and 
characterized as coldness in the extremities, and diagnosed 
as peripheral vascular disease and neuropathy, are not met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.316 
(2005). 

2.  The criteria for an increased initial disability 
evaluation for glaucoma are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.84a, Diagnostic Code 6009, 6013 
(2005).

3.  The criteria for a compensable initial disability 
evaluation and an evaluation higher than 10 percent as of 
April 12, 2001 for service-connected Schamberg's disease with 
seborrheic keratosis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7817 (2002) 
(effective before August 30, 2002) and (2005) (effective on 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran's basic contention is that he now has a 
disability of the legs and ankles as a result of exposure to 
mustard gas in active duty.  In 1997, the Department of 
Defense and Department of the Army confirmed that the veteran 
was exposed to mustard agents in connection with Department 
of War testing in 1944.  The veteran's service medical 
records, with the exception of what was recovered in the 
course of the Department of Defense's confirmation of 
exposure to mustard gas and an extract of the Office of the 
Surgeon General (SGO), are not in the record.  If other 
service medical records had existed, they likely were 
destroyed in a fire decades ago.  However, the SGO extract 
does not reflect any diagnosis pertaining to the veteran's 
legs, nor does the veteran contend he ever had any injury 
affecting the legs, feet, or ankles in active duty, other 
than mustard gas exposure.  Based on this evidence, it 
appears that the sole basis for in-service "injury" is 
mustard gas exposure.  38 C.F.R. § 3.303 (2005).     

In addition to pertinent in-service injury, service 
connection also requires manifestation of a current 
disability.  Id.  The veteran has described his condition as 
coldness in the lower extremities, to include the feet and 
ankles, and characterized as "frozen feet" during the Board 
hearing.  A VA compensation and pension (C&P) orthopedic 
examination, conducted in August 1997, resulted in a 
diagnosis of mild degenerative joint disease in the left 
ankle.  The C&P examiner opined that peripheral vascular 
disease of the lower extremities should be ruled out.  Given 
this gap in medical evidence, the Board remanded this claim 
in October 2004 for further medical evaluation to determine 
what other disease or disorder the veteran might have as to 
his complaints of coldness, and as to its etiology.  The 
veteran underwent multiple C&P examinations (examinations for 
disability of "arteries and veins," "feet," and 
"peripheral nerves") in March-April 2005.  

The 2005 C&P examination reports reflect the following 
diagnoses and etiology opinions: (1) mild bilateral pes 
planus is not the result of mustard gas exposure; and
(2) peripheral vascular disease/neuropathy of unknown 
etiology.

As for the veteran's complaints of coldness in the 
extremities and diagnosis of peripheral neuropathy, the 
examiner did add that it is "temporally related to mustard 
gas exposure in 1944, by patient's history."  This statement 
cannot be the basis for service connection because, first, 
the examiner clearly opined that, as to current peripheral 
neuropathy, etiology is not known.  The law requires some 
degree of medical certainty as to medical nexus for the 
purposes of service connection.  See, e.g., Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that prisoner of war experience 
"could" have precipitated the initial development of his 
lung condition found too speculative on medical nexus); 
Winsett v. West, 11 Vet. App. 420, 424 (1998) (physician's 
opinion in cause of death case that list of conditions 
submitted by appellant might be related to Agent Orange 
exposure found speculative when physician also indicated that 
"it is just as likely that they could have another cause"), 
aff'd 217 F.3d 854 (Fed. Cir. 1999), cert. denied, 528 U.S. 
1193 (2000); Bostain v. West, 11 Vet. App. 124, 127-28 (1998) 
(private physician's opinion that preexisting service-related 
condition may have contributed to his ultimate demise too 
speculative, standing alone).

Second, the examiner clearly states that, to the extent any 
prior (as indicated by his use of the word "temporally") 
neuropathy could possibly be associated with active duty, it 
is based solely on the veteran's history of mustard gas 
exposure more than half century ago.  Neither the Board nor 
the C&P examiner is stating that the veteran did not have 
mustard gas exposure, as the record is clear that he did.  
Rather, the issue, from a medical standpoint, seems to be 
that the record does not present history other than reported 
mustard gas exposure that could explain the veteran's 
complaints as to coldness in the legs beginning in or around 
1944.  This seems to explain the examiner's qualification of 
the etiology opinion with the words "temporally" and "by 
patient's history."  

The record presents history of a "banging" injury to a knee 
in 1950, after service, while repairing a car, was reported 
during the July 2003 C&P examination.  However, no doctor has 
opined as to any link between this history and present 
complaints of bilateral leg coldness and neuropathy.   

To the extent that the record reflects manifestation of 
musculoskeletal disability (such as degenerative joint 
changes or arthritis) affecting the lower extremities, the 
record does not reflect, nor does the veteran contend, that 
it is related to active duty, to include mustard gas 
exposure.  Rather, the claim is based on a feeling of 
coldness in the extremities (peripheral vascular disease and 
neuropathy), which, as explained above, has been deemed 
unrelated to mustard gas exposure in service.  The record 
presents no other medical opinion contrary to that reflected 
in the 2005 C&P examination records.  The veteran's lay 
contention as to a link between mustard gas exposure and 
current peripheral neuropathy is not deemed a competent 
etiology opinion.  See Savage v. Gober, 10 Vet. App. 488, 
495-498 (1997) (In general, evidence of a chronic condition 
must be medical, unless it relates to a condition to which 
lay observation alone is competent.); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992) (Lay evidence is acceptable 
to prove the occurrence of an injury during active duty or 
symptomatology over time when such symptomatology is within 
the purview of, or may be readily recognized by, lay persons; 
however, lay evidence is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.).  

Also, it is noted that there are regulations specific to 
chronic disabilities deemed to be associated with mustard gas 
or Lewisite exposure.  See 38 C.F.R. § 3.316 (2005).  These 
criteria permit service connection for various eye/vision 
disabilities, certain types of cancers, and some respiratory 
disorders, but they do not include neuropathy or vascular 
disease of the type with which the veteran has been 
diagnosed.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim.  
Therefore, it does not apply the benefit-of-reasonable doubt 
rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005). 

II.  Increased Evaluation

Preliminary Matters

The veteran filed his original claim of entitlement to 
service connection for skin and eye disorders, claimed as due 
to mustard gas exposure, in October 1994.  A May 1998 rating 
decision granted service connection for chronic glaucoma and 
skin disorder (Schamberg's disease and seborrheic keratosis).  
A 10 percent rating was assigned for glaucoma and a 
noncompensable (zero percent) rating was assigned for the 
skin disability, both effective October 14, 1994, date of 
filing of the claim. Appeal was taken therefrom.  Where, as 
here, the veteran appeals the initial ratings assigned 
coincident to the grant of service connection, the claim is 
akin to that in Fenderson v. West, 12 Vet. App. 119, 126 
(1999), and the Board can assign, as the evidence warrants, 
separate "staged" ratings.  The earliest compensable rating 
for either the skin or eye disability, however, cannot 
commence until October 1994, the date when the original 
service connection claim was filed consistent with the 
general provisions on effective dates.  See 38 U.S.C.A. § 
5110(a) (West 2002) (In general, the effective date cannot be 
any earlier than the date of filing of a claim or when 
entitlement is shown, whichever is later.).  As reflected in 
page 30 of the Board hearing transcript and the veteran's 
handwritten statement received in December 2005, the veteran 
apparently is concerned that any rating adjustments begin 
when he filed his service connection claim.  As explained 
above and consistent with Fenderson, the Board has considered 
whether increased or additional "staged" ratings from 
October 14, 1994 forward are warranted.    

Also, it is noted that the August 2001 rating decision 
reflects an increased rating of 10 percent for the skin 
disability effective April 12, 2001, the date of a VA 
compensation and pension (C&P) examination.  Consistent with 
AB v. Brown, 6 Vet. App. 35 (1993), favorable rating assigned 
by the RO during pendency of appeal does not abrogate the 
Board's appellate review of the increased rating claim.     
     
Glaucoma

The veteran's glaucoma is currently evaluated under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6013 (2005), which evaluates simple, 
primary, noncongestive glaucoma.  This Code provides that the 
rating will be based on impairment of visual acuity or field 
loss, with a minimum 10 percent rating, which the veteran has 
been assigned.  The Board will consider whether finding 
concerning impairment of visual acuity or field loss would 
support a higher disability evaluation.   

The record presents numerous eye examination results, with a 
substantial number of them obtained within the last several 
years, mostly in the course of routine outpatient visits to a 
VA medical facility.  Although some of these records do not 
clearly indicate what is the actual corrected visual acuity, 
the record does contain numerous, periodic visual acuity 
measurements that are stated in a way that the Board can 
ascertain the corrected visual acuity, and which the Board 
can apply in evaluating this claim.  (In general, for the 
purposes of vision disability evaluation, corrected distance 
vision measurements are applied.  See 38 C.F.R. § 4.75 
(2005)).  Thus, the Board's focus is on the measurements 
contained in such records.

Most recent VA eye examination in September 2005 resulted in 
visual acuity measurements of 20/60 (OD - right) and 20/50 
(OS - left).  The veteran also has elevated intraocular 
pressure measurements in the left eye, but contemporaneous 
findings in this regard and as documented in prior VA 
examination records are deemed normal for the veteran's above 
average corneal thickness.  These measurements also represent 
progressive vision deterioration due to significant, 
"dense" senile nuclear cataracts, apparently deemed 
significant enough to warrant surgery.  Further, the presence 
in the record of numerous visits to the VA eye clinic during 
the last several years, as noted in the above paragraph, is 
consistent with the recent finding of age-related cataracts 
and progressive decline in visual acuity during this time 
period.  

Eye examination in April 2001 resulted in corrected visual 
acuity of 20/40 (right) and 20/30 (left).   In addition to a 
diagnosis of "glaucoma suspect," prebyopia/refractive 
disorder, blepheritis, and cataracts were diagnosed.  In July 
2003, the measurements were 20/50 (right) and 20/40 (left).  
In August 1999, corrected vision was 20/40 (right) and 20/40 
(left).  In September 1997, corrected visual acuity was 
measured, for the right eye, as 20/40 (near) and 20/100 
(far); and for the left, as 20/20 (near) and 20/25 (far).  
The diagnosis was chronic glaucoma.  

As visual field loss is not documented in the various 
examination reports (see, e.g., September 1997 report), the 
Board applies the various visual acuity measurements in this 
case, consistent with Diagnostic Code 6013.  As of the 
September 2005 C&P examination, visual field testing 
apparently could not be completed due to the severity of the 
cataracts.

The above visual acuity combinations for both eyes, do not 
present impairment that could be the basis of a 20 percent 
rating or higher, based strictly on numerical eye examination 
results.  Basically, the next higher rating of 20 percent 
could be assigned with any of the following measurement 
combinations: (a) 20/70 and 20/50; (b) 20/100 and 20/50; (c) 
20/200 and 20/40; or (d) 15/200 and 20/40.  Further, as 
indicated above, the veteran has nonservice-related 
cataracts, refractive error, and presbyopia.  Cataracts has 
been deemed to be the result of the aging process.  
Refractive error is deemed a congenital or developmental 
disorder under VA regulations, and cannot be the basis for 
compensation benefits as a matter of law, absent evidence of 
aggravation by superimposed disease or injury, an issue not 
addressed in the record.  See 38 C.F.R. § 3.303(c) (2005); 
Sabonis v. Brown, 6 Vet. App. 426 (1994); see also Monroe v. 
Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); 
VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 
(Sept. 2, 1999).  Presbyopia is considered congenital or 
developmental refractive error.  McNeely v. Principi, 3 Vet. 
App. 357, 364 (1992).

While it may not be possible to determine to a degree of 
medical certainty to what extent these eye disorders 
contribute to declining visual acuity and to what extent 
service-connected glaucoma is the cause, recent evidence, as 
discussed above, indicates that progressive deterioration is 
hastened, namely, by severe cataracts.  Nonetheless, none of 
the corrected visual acuity measurements of record would 
support the assignment of a higher rating, regardless of the 
cause of the decreased visual acuity.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and does not apply the 
benefit-of-reasonable doubt rule.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2005).  

Skin Disorder

As reflected in the RO rating decisions, the veteran's skin 
disorder is evaluated under Diagnostic Code characterized as 
7899-7806, under 38 C.F.R. § 4.118.  This hyphenated, "built 
up" code using 7899 signifies the RO's application of a 
closely analogous Code due to the lack of a Code specific to 
the diagnosis at issue (Schamberg's disease and seborrheic 
keratosis) in the VA rating criteria governing skin 
disorders.  See 38 C.F.R. § 4.27 (2005).  The application of 
Diagnostic Code 7806 is based on the RO's determination that 
it, which evaluates eczema, is closely analogous to the 
veteran's disability.  VA is permitted to rate by analogy 
under such circumstances.  38 C.F.R. § 4.20 (2005).

Eczema or dermatitis is evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005).  A 10 percent rating is provided 
for dermatitis or eczema that affects at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; that requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is provided for pathology that 
is 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; that requires systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  With more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; where constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required during the past 12-month period, a 60 
percent rating is assigned.

Higher ratings are not warranted under new Diagnostic Code 
7806 because the veteran's skin condition does not affect the 
requisite surface area of the skin.  The April 2005 C&P 
examination report provides that less than 5 percent of the 
body is affected.  Nor does the record reflect systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for any duration in time.  Rather, as reflected in the 
C&P examination findings and VA clinical records, there are 
no systemic manifestations, and the veteran is treated solely 
with various topical steroid ointments, as needed during 
intermittent flare-ups, with some improvement.  

New Diagnostic Code 7817, effective on August 30, 2002, 
evaluates exfoliative dermatitis (erythroderma).  A 10 
percent rating is warranted for exfoliative dermatitis where 
there is any extent of involvement of the skin, and; systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy is required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is warranted for any extent of involvement of 
the skin, and; where systemic therapy such as therapeutic 
doses of corticosteroids, immunosuppressive retinoids, PUVA 
(psoralen with long-wave ultraviolet-A light) or UVB 
(ultraviolet-B light) treatments, or electron beam therapy is 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted where there is generalized involvement of 
the skin without systemic manifestations, and; constant or 
near-constant systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy is required 
during the past 12-month period.  A 100 percent rating is 
assigned with evidence of generalized involvement of the 
skin, plus systemic manifestations (such as fever, weight 
loss, and hypoproteinemia), and; constant or near-constant 
systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatment, or electron beam therapy is required during 
the past 12-month period.

Higher ratings are not warranted under new Diagnostic Code 
7817 as systemic therapy is not shown to have been required 
for any duration.  

The above provisions are currently in effect as revised 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  Prior to August 30, 2002, skin disorders 
(other than scars) were rated under 38 C.F.R. § 4.118, 
Diagnostic Codes 7806 through 7819 (2001).  Among these, 
Diagnostic Codes 7806 (eczema) and 7817 (dermatitis 
exfoliativa) are relevant to this claim.  These two skin 
disorders were evaluated depending upon their location on the 
body, extent of areas affected, and extent to which they were 
repugnant or otherwise disabling.  Under old Diagnostic Codes 
7806 and 7817, eczema or dermatitis with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, a zero percent rating was assigned.  A 10 
percent rating contemplated exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating was assigned for eczema or dermatitis 
exfoliativa with constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating 
required ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant appearance or disfigurement.  

According to precedent opinion of the VA General Counsel, 
where pertinent law or regulation is amended while an 
increased rating claim is pending, as is the case here, the 
Board should first determine whether application of the 
revised criteria would result in impermissible retroactivity, 
and to ensure that such application does not extinguish any 
rights or benefits the claimant had prior to the revision.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the revised 
criteria are more favorable to the claimant, implementation 
of such criteria cannot be any earlier than the effective 
date of revision, as a matter of law.  See 38 U.S.C.A. 
§ 5110(g) (West 2002).  If the pre-amended criteria are more 
favorable, then VA can apply them, but only through the 
period up to the effective date of the revision.  Thus, the 
Board considers various criteria promulgated during the 
appeal period, bearing in mind that it may apply those most 
favorable to the veteran up to the date of any revision.  

The next higher rating of 30 percent is not warranted under 
old criteria for any period after April 12, 2001 as constant 
exudation or itching, extensive lesions, or marked 
disfigurement is not shown.  Rather, the clinical records 
indicate that the veteran has intermittent flare-ups treated 
with topical ointments as needed.  Nor is a 10 percent rating 
warranted for the period before April 12, 2001, as the 
evidence does not reflect exfoliation, exudation or itching, 
if involving an exposed surface or extensive area before this 
time period.    

The Board also has considered other skin disorders rating 
criteria in 38 C.F.R § 4.118, to include the various scar 
rating criteria in current 38 C.F.R. § 4.118 (2005).  As the 
old skin rating criteria, as discussed above, encompassed 
disfigurement or repugnant appearance, a separate rating for 
disfigurement could not be assigned under the old rating 
criteria on that basis.  Cf. Esteban v. Brown, 6 Vet. App. 
259 (1994) (Impairments associated with a veteran's service- 
connected disability may be rated separately unless they 
constitute the same disability or the same manifestation.).  

The new Diagnostic Code 7806 provides that the disability may 
be rated either under the rating criteria provided therein, 
or as disfigurement of the head, face, or neck (DC 7800), 
scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon 
the predominant disability.  Thus, the new rating criteria 
likewise do not provide for the assignment of separate 
compensable evaluations for the various disabling 
manifestations.  In this case, a rating higher than the 
current 10 percent rating is not supported by any of the 
listed diagnostic codes.

Diagnostic code 7800 provides the next higher rating of 30 
percent with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  Higher ratings are 
provided for greater disfigurement.  The eight 
characteristics of disfigurement are listed as:  (1) Scar 5 
or more inches (13 or more cm.) in length; (2) scar at least 
one-quarter inch (0.6 cm.) wide at widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); (7) underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).   

In this case, the veteran does not exhibit gross distortion 
or asymmetry of one feature or paired set of features, as 
listed in the diagnostic code.  The July 2003 examination 
report describes the lesions on the left temporal scalp as 
three brown (1 cm) warty plaques.  As described, they do not 
exhibit two or three of the listed characteristics of 
disfigurement.  

Similarly, the veteran does not exhibit deep scarring, 
defined as associated with underlying soft tissue damage, of 
area exceeding 12 square inches, to support the next higher 
rating of 20 percent under Diagnostic Code 7801.  Diagnostic 
Codes 7802, 7803, and 7804 do not provide for assignment of 
ratings higher than 10 percent and, hence, would not provide 
a basis for assignment of a higher rating.  Diagnostic Code 
7805 provides for rating the scar on the basis of limitation 
of function of the affected part, but limitation of function 
due to scarring has not been contended or shown.



Extraschedular Evaluation

Finally, the Board has considered whether an extraschedular 
evaluation is warranted here.  Ordinarily, VA's ratings 
schedule will apply unless there are exceptional or unusual 
factors that render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In such 
cases, extraschedular evaluation is considered commensurate 
with average earning capacity impairment due solely to 
service-connected disabilities.  See 38 C.F.R. § 3.321(b)(1) 
(2005).  An extraschedular rating is warranted where the 
"case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  Id.  It has been held that the extraschedular 
rating issue is a component of an increased rating claim.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996); see also 
VAOPGCPREC 6-96.   

The veteran has not alleged, and the evidence does not 
support, a conclusion that extraschedular evaluation is 
warranted.  The record does not show that service-connected 
disabilities produce marked interference with employment or 
precipitates frequent hospitalization.  The veteran 
apparently is retired.  It is relevant that the record does 
not document confinement or overnight hospital stays due to 
severity of service-connected disabilities.  
      
III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in March 2001 and August 2002 
letters, the RO notified the veteran of the basic evidentiary 
requirements of his service connection and increased rating 
claims.  He was told that, if he veteran provides information 
about the sources of evidence or information pertinent to the 
claim, to include records from other federal agencies, 
employers, and state and local governments, then VA would 
make reasonable efforts to obtain the records from the 
sources identified.  Further, the rating decisions, Statement 
of the Case (SOC), and Supplemental SOCs (SSOCs) notified the 
veteran of the regulations and rating criteria applicable to 
the disabilities at issue, and explained why even more 
favorable evaluation is not warranted.  As for the "fourth 
element," the May 2003 and October 2005 SSOCs, covering all 
three issues, set forth 38 C.F.R. § 3.159, from which the 
element is derived.  In October 2003 and November 2004, the 
veteran was sent two additional letters reinforcing prior 
VCAA notification; the latter also complied with the fourth 
element.     

The Board acknowledges that full VCAA notice was given during 
appeal, after the issuance of the rating decisions upon which 
the appeal is based.  The Board finds no prejudicial error 
resulted as a result of this timing defect.  The Pelegrini 
Court explicitly stated that, notwithstanding the requirement 
that a valid VCAA notice be provided before the agency of 
original jurisdiction (AOJ) decision: "[W]e do not hold that 
. . . [a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times.  

Here, as to the service connection claim, the rating actions 
on appeal was issued long before enactment of VCAA; after the 
law was enacted, appropriate notice was given.  The Pelegrini 
Court acknowledged, at p. 120, that where, as here, 38 
U.S.C.A. § 5103(a) notice was not mandated at the time of the 
initial RO denial, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process during 
appeal.  This was clearly provided here.      

As for the increased rating claims, the veteran was provided 
appropriate notice during appeal, as explained above.  Even 
after he was issued the most recent (October 2005) SSOC and 
notified that he has an additional opportunity comment on the 
claim, he did not submit additional evidence.  He 
affirmatively waived his right a full-60 day comment period 
by a statement signed in November 2005 and received in early 
December 2005.  He did not specifically claim that VA failed 
to comply with VCAA notice requirements, or that he has any 
evidence in his possession required for full and fair 
adjudication of the claim.  See Mayfield v. Nicholson, 19 
Vet. App. 203 (2005).      

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The claims 
file includes records VA outpatient treatment records, 
multiple VA C&P examination findings appropriate to an 
evaluation of this claim, and the veteran's written 
statements and testimony.  The Board's remand directives were 
completed.  Based upon the foregoing, the Board concludes 
that VA has met its duty-to-assist obligations.     


ORDER

Service connection for disability of the lower extremities, 
to include the ankles and feet, characterized as coldness in 
the extremities and claimed as due to mustard gas exposure, 
is denied.  

An increased initial disability evaluation for glaucoma is 
denied.  

An increased initial disability evaluation for Schamberg's 
disease with seborrheic keratosis is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


